FINAL OFFICE ACTION
I. Introduction
A)	Application Under Examination
This Office action addresses U.S. Application No. 16/773,203, filed Jan. 27, 2020 (“203 Application” or “instant application”).  The 203 Application is titled “SYSTEMS AND METHODS FOR DETERMINING A TOPOLOGY OF AN ETHERNET RING OF DEVICES IN A BUILDING MANGEMENT SYSTEM.” The 203 Application has been filed as a Bauman type application. See section entitled “Priority and Continuity” below for the analysis.     

B)	Relevant Background
1.	Application for Patent: On Jan. 27, 2020 the application for patent was filed and assigned U.S. Application No. 16/773,203 (“203 Application” or “Instant Application”).  The instant application was filed as a CIP of reissue application 16/206,614 (“Parent Reissue Application”), filed Nov. 30, 2018, now U.S. Pat. No. RE 48443.  Claims 1-20 were pending.  
	2.	Non Final Action:  On Nov. 5, 2021 the Office issued a Non Final Office Action (“Nov 2021 Non Final Action”). Claims 1-20 stood rejected. Independent claims 1, 8, and 15 were rejected under § 102 a (1) as anticipated by Applicants own patent, Drury (U.S. 10,116,517).1 Additionally, independent claims 1, 8, and 15 were rejected 
	3.	Applicant Response:   On Feb. 07, 2022 the Office received an Applicant response (“Feb 2022 Response”).  Claims 1-20 were submitted. Independent claims 1, 8, and 15 were amended. The Feb 2022 Response contained, among other things, “REMARKS” (“Feb 2022 Remarks”) and “Amendments to the Claims” (“Feb 2022 Claim Amendments”).

II. Status of Claims
A)	Claims Addressed in this Proceeding.
Originally Filed Claims: Claims 1-20 were filed in this instant application  (“Originally Filed Claims”).  
Pending Claims: Claims 1-20 were submitted with the Feb 2022 Response and are therefore pending (“Pending Claims”).   

B)	Claim Status As a Result of This Office Action
1.	Claims 1-20: Rejected under 35 U.S.C. §103. 

III. Priority and Continuity
This section has changed since the last office action.  In summary, the Examiner finds the amendments set forth in the Feb 2020 Claims change the effective filing date. An analysis follows.  
Domestic Priority: This instant application is a continuation in part (CIP) of reissue application 16/206,614, filed November 30, 2018 (“614 Application”) now U.S. Patent No. RE 48443 issue on February 16, 2021 (“443 Patent”), which was a reissue of U.S. Patent No. 10,116,517, issued October 30, 2018 (“517 Patent”), that was based upon U.S. Application No. 15/583,901, filed May 01, 2017 (“901 Application or Base Application”).
2.	Bauman-type Continuation Application: The Examiner has reviewed the file record, including the application data sheet filed January 27, 2020, and finds insufficient evidence of any indicia that this instant application is being filed as a continuing reissue application.  Because there is insufficient evidence of an indicia that the application is a continuing reissue application, this application: 
(i)	Was/is processed as a 35 U.S.C. §111(a) continuation application.  See Filing Receipt mailed February 13, 2020.  Also note is that the present application was not published as a reissue application in the Official Gazette. See MPEP §§§1430, 1441, 1443, and 1451.
(ii)	Will be examined as a Bauman-type continuation application, i.e., a 35 U.S.C. § 111(a) continuation application of a reissue application. See In re Bauman, 214 USPQ 585, 589 (CCPA 1982) (a patentee may file a regular continuation of a reissue application that obtains the benefit of the reissue application's filing date). In general, an application which is a continuing application of a reissue application will be a Bauman-type application where there are no indicia that a continuing reissue application is being filed.  

3.	Effective Filing Date: The Examiner finds, based upon reviewed the Feb 2022 Claims, that the effective filing date of claim 1-20 of this instant application is January 27, 2020, the filing date of this instant application. The Examiner takes this position because the Examiner has reviewed the Feb 2022 Claims finds that the independent claims have been amended to include, for example, “by a second device of the plurality of devices,” as in claim 1 lines 4, and “by the second device,” as in claim 1 line 6.  The Feb 2022 Remarks, p. 8, identify paragraphs [0131]-[0133] for support of the amendments. The Examiner finds that paragraphs [0130]-[0131] were not in the specification of the parent reissued filed Nov. 30, 2018.  Because this instant application is a Bauman application filed as a CIP of the parent reissue, and the independent claims now include subject matter not supported in the specification  of the parent reissue, the Examiner finds that claims 1-20 of the present application have an effective filing date of January 27, 2020, the filing date of this instant application.      

IV. Statutes Applied in this Action
A)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

B)	The following is a quotation of 35 U.S.C. § 112 (f) (Pre AIA ) § 112 ¶ 6:

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


V. Claim Interpretation
	This section has been modified based upon the claim amendments. In summary the claim amendments added “processing circuits” to the claims. An evaluation of those claims with the amendments follows.  

A)	Lexicographic Definitions  
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification. 
After a careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions (either express or implied) in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision, the Examiner concludes that Applicant is not his or her own lexicographer. See MPEP § 2111.01 IV.

B)	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Applicant, the Examiner adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.2   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:

1.	Circuit: "A combination of electrical components interconnected to perform a particular task." Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 19943

2.	Device: "A generic term for a computer subsystem." Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994

3.	Generator:  "A machine that converts mechanical energy into electrical such as power from a piston engine, into electrical energy" Newton’s Telecom Dictionary, 14th Expanded Edition, Telecom Books, October 1998.
C)	§ 112 (f) formerly § 112 ¶ 6
I)	Claims Not Invoking: The Examiner finds that claims 1-7, and 15-20 do not have any phrases that invoke §112(f). For support of this position the Examiner notes the following: 
Claims 1-7 and 15-20 do not recite “means for” or "step for.” In addition these claims do not recite any structural generic placeholder for “means for” nor any generic place holders for "step for.”  Therefore claims 1-7 and 15-20 fail Prong (A) as set forth in MPEP §2181 I. Because claims 1-7 and 15-20 fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that claims 1-10 do not invoke §112(f). See also Ex Parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential).

(II)	The Examiner finds that the following phrases, from independent claims 8-14 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112(f).  If a phrase invokes §112(f), the corresponding structure will also be determined.
See MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
	In the following analysis of the Functional Phrases the Examiner notes: 

“In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” 

-	MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).

Functional Phrase #1 (FP#1):  “processing circuits configured to: cause a first device of the plurality of devices to disable a first port of the first device; receive a message, from a second device of the plurality of devices, indicating that a first port of the second device is connected to a previous device relative to the second device in response to the second device detecting a terminated link at the first port of the second device; and generate the topology of the Ethernet ring based on (1) the message indicating that the first port of the second device is connected to the previous device relative to the second device and (2) an indication that the first device is the previous device relative to the second device,” as recited in claim 8 lines 3-12.  

Functional Phrase #2 (FP#2):  “processing circuits configured to disable a second port of the second device after the terminated link at the first port of the second device is restored,” as recited in claim 10 lines 1-2.

Functional Phrase #3 (FP#3):  “processing circuits . . . further configured to: receive a message indicating that a first port of a third device of the plurality of devices is connected to a previous device relative to the third device in response to the third device detecting a terminated link at the first port of the third device; and update the topology of the Ethernet ring based on (1) the message indicating that the first port of the third device is connected to the previous device relative to the third device and (2) an indication that the second device is the previous device relative to the third device,” as recited in claim 10 lines 3-9.

Functional Phrase #4 (FP#4):  “processing circuits are further configured to: broadcast a device discovery command from the ring topology generator to the plurality of devices; receive device discovery information from one or more of the plurality of devices; and determine a state of the Ethernet ring based on the received device discovery information,” as recited in claim 11 lines 1-5.

Functional Phrase #5 (FP#5):  “processing circuits are further configured to: broadcast a ring state request from the ring topology generator to the plurality of devices; and receive a ring state response from one or more of the plurality of devices, the ring state response comprising an indication of the state of the Ethernet ring,” as recited in claim 12 lines 3-8.

Functional Phrase #6 (FP#6):  “processing circuits are further configured to: broadcast a ring state request onto one or more of the plurality of devices; receive a ring state confirmation from the one or more devices; and receive one or more ring state notifications from the one or more devices, the ring state notifications providing an indication that the state of the Ethernet ring has changed,” as recited in claim 13 lines 1-5.
Functional Phrase #7 (FP#7):  “processing circuits are further configured to, upon receiving an indication that the Ethernet ring is in an open state, utilize the topology of the Ethernet ring to determine a device failure or a link breakage causing the Ethernet ring to be in the open state,” as recited in claim 14 lines 1-4.
To support the Examiner’s conclusion, the Examiner notes the following 3-Prong analysis: 
a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 

As an initial matter, the Examiner finds that Functional Phrases #1 - #7 do not use the phrase “means for.” Therefore the issue arising under Invocation Prong (A) then becomes whether or not in Functional Phrases #1 - #7, the claimed “processing circuits configured to [perform the claimed functions],” is a generic placeholder for “means.”
First, within the claimed “processing circuits configure to” phrases (and construing the claim according to the required precepts of English grammar), ‘circuits’ is a noun while ‘processing’ is an adjectives modifying ‘circuits’.   Moreover and based upon a review of the entire Functional Phrases #1 - #7, the only structural nouns4 in the entire Functional Phrases are ‘circuits.’  In other words, although there may be other nouns within the phrases (e.g. “port” as in FP#1 or FP#2), these other nouns within Functional Phrases #1 and #2 are not positively recited but are used, in some manner, within the functional language to describe the structural characteristics of the claimed ‘generator’ or ‘device’
Second, the Examiner has reviewed the specification, for example at Par [0086] and Par [0099] and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the term “circuits,” (alone) denotes sufficient structure to perform the claimed function. The best the Examiner can determine is that they are standard computer and/or processor type circuits such as a computer controller with no particular circuit described in the specification such that a PHOSITA could know what configuration of circuit is described.  However the Examiner finds that a PHOSITA understands that a standard computer and/or processor (by itself), cannot perform the entire claim function. Other structural elements are needed.  
Third, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the term “circuits,” (alone) has achieved recognition as noun denoting sufficient structure to perform the entire claimed function.  The best the Examiner can find that the term circuit refers to a combination of electrical components interconnected to perform a particular task, however, not any known task such that a PHOSITA could deduce from the term circuits the particular structure required by the claim.  See Examiner Sources for BRI above “Section (B), titled “sources for broadest reasonable interpretation.” However a PHOSITA understands that simply a combination of unnamed electrical components without a particular circuit connection of the components, (alone), would not be able to perform the claimed function. Something more would be needed.   
Finally, the Examiner has reviewed the prior art of record for evidence that terms “circuits,” has an art-recognized structure to perform the claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that terms “circuits” has an art-recognized structure to perform the claimed function. For example, Geyer et al. (U.S. 5,319,633) of record, describes a circuit like a generator as standard processor and a device as a computer (Geyer, at C1:L25-54 and C4:L63-67 discussing a processor or IBM PC’s.).  However a PHOSITA understands that a standard as standard processor or computer (alone) cannot perform the entire claimed function. Other structural elements are needed.  
Accordingly the Examiner concludes that the terms “circuits,” as set forth in Functional Phrase #1 - #7 are being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because “circuits,” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that Functional Phrase #1 (FP #1) to Functional Phrase #7 (FP #7)  meets invocation Prong (A).
b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of the claims, the Examiner finds that the functions associated with Functional Phrase #1 - #7 are as follow:  

Function of Functional Phrase #1:  “cause a first device of the plurality of devices to disable a first port of the first device; receive a message indicating that a first port of a second device of the plurality of devices is connected to a previous device relative to the second device in response to the second device detecting a terminated link at the first port of the second device; and generate the topology of the Ethernet ring based on (1) the message indicating that the first port of the second device is connected to the previous device relative to the second device and (2) an indication that the first device is the previous device relative to the second device.” 

Function of Functional Phrase #2:  “disable a second port of the second device after the terminated link at the first port of the second device is restored.” 

Function of Functional Phrase #3:  “receive a message indicating that a first port of a third device of the plurality of devices is connected to a previous device relative to the third device in response to the third device detecting a terminated link at the first port of the third device; and update the topology of the Ethernet ring based on (1) the message indicating that the first port of the third device is connected to the previous device relative to the third device and (2) an indication that the second device is the previous device relative to the third device.” 

Function of Functional Phrase #4:  “broadcast a device discovery command from the ring topology generator to the plurality of devices; receive device discovery information from one or more of the plurality of devices; and determine a state of the Ethernet ring based on the received device discovery information.” 

Function of Functional Phrase #5:  “broadcast a ring state request from the ring topology generator to the plurality of devices; and receive a ring state response from one or more of the plurality of devices, the ring state response comprising an indication of the state of the Ethernet ring.” 

Function of Functional Phrase #6:  “broadcast a ring state request onto one or more of the plurality of devices; receive a ring state confirmation from the one or more devices; and receive one or more ring state notifications from the one or more devices, the ring state notifications providing an indication that the state of the Ethernet ring has changed.” 

Function of Functional Phrase #7:  “upon receiving an indication that the Ethernet ring is in an open state, utilize the topology of the Ethernet ring to determine a device failure or a link breakage causing the Ethernet ring to be in the open state.” 

Because Functional Phrases #1- #7 includes the functions expressly noted above, the Examiner concludes that Functional Phrases #1- #7 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing the functions, the functions within Functional Phrases #1- #7 will have its ordinary and accustomed meaning.

c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrases #1 to #7, the Examiner finds that Functional Phrases #1 to #7 do not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrases #1 to #7.   In fact, the Examiner finds that Functional Phrases #1 to #7recite very little structure (if any) for performing the claimed function.
Because Functional Phrases #1 to #7 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrases #1 to #7 meet invocation Prong (C).
Because Functional Phrases #1 to #7 meet the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrases #1 to #7 invoke § 112 ¶ 6. 
d)	Corresponding Structure 
For Functional Phrase #1, #3: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #1 and Functional Phrase #3 is a processor programmed with algorithm steps 906, 910, 912. 914, 916 and 917 of Figure 9 of the specification of the 203 Application. 
For Functional Phrase #2: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #2 is computer or processor type device programmed with algorithm steps performing algorithm steps 804 and 806 of Figure 8 of the 203 Application. 
For Functional Phrase #4, #5, #6: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #4, Functional Phrase #5 and Functional Phrase #6 is a processor programmed with algorithm steps 1002, 1004 of Figure 10 of the specification of the 203 Application. 
For Functional Phrase #7: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #7 is a processor programmed with algorithm steps 1402, 1404 of Figure 14 and Algorithm step 918 of Figure 9 of the specification of the 203 Application. 
(III)	Regarding Dependent claim 9, “Modified Functional Phrase #1.” 
a)	Prong a), b) and c) Corresponding Structure.  
The Examiner concludes that dependent claim 9 simply states the intended content of data resulting from Functional Phrase #1 without significant changes in the function or adding structure that removes Modified Functional Phrase #1 from governance of §112 ¶ 6.  Accordingly the Examiner finds that the Modified Functional Phrase #1 formed by dependent claim 9 satisfies prong (A) (B) and (C) the same as that recited for Functional Phrase #1 above. 
d) 	Corresponding Structure for Modified Functional Phrase #1.  
The Examiner finds that the corresponding structure for Modified Functional Phrase #1 would be the same as Functional Phrase #1 above. 
D)	Computer Implemented Means-Plus-Function Limitations 
For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).
As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]
-	MPEP 2181 II B. Rev. 08.2017, January 2018.




E)	Conclusion Claim Interpretation 
Accordingly, because of the Examiners’ findings above that Applicant is not his own lexicographer and for functional phrases that invoke §112(f) those phrases will be interpreted based upon the corresponding structure, outline above.  
In addition any claim terms and phrases that do not invoke §112(f), will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §§ 2111, 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01 I.  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP § 2111.01 II.

VI.  Claim Rejections - 35 USC § 103
A.	Claims 1-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro (U.S. 2008/0219174) in view of Koizumi et al. (U.S. 2011/0093579). 
1.	Regarding claim 1: Ribeiro discloses a method for determining a topology of an Ethernet ring (Figure 1) having a plurality of devices (A, B, and C) (See Par [0004] [0007] [0018] [0019] [0030] discussing inspecting an getting reports on the links in the network via SNMP protocol, thus determining topology, where in Par [0030] Ribeiro discusses the Ring Figure 1 is Ethernet. Accordingly, topology of an Ethernet Ring.).  Ribeiro discloses the method comprising: disabling a first port of a first device of the plurality of devices (Ribeiro Par [0023] [0031], Port 2 of device A is blocked.). Ribeiro discloses detecting, by a second device of the plurality of devices a terminated link at a first port of the second device (See Ribeiro Par [0031] [0035] [0038] and claim 3.  Ribeiro is discussing Port 1 of Switch C goes into Link-Down status and reported according to RFC 1157 via the link down Trap-PDU to the network management entity. Thus detecting by the second device the terminated link.).  Ribeiro discloses sending, by the second device, a message to a ring topology generator in response to detecting the terminated link at the first port of the second device, the message indicating that the first port of the second device is connected to a previous device relative to the second device (See Ribeiro Par [0025] [0031] [0034] [0035] [0038] [0039] and claims 3 and 4. Device C figure 1 reports a link down at port 1, via a Trap-PDU. Ribeiro disclose that the message infers that the failed port is the port connected to the previous device.). 
 (a)	Ribeiro inherently discloses generating the topology (See above, e.g. at Par [0031] [0039] the devices and ports in the loop are identified, thus a topology.). However Ribeiro does not expressly discloses generating, by the ring topology generator, the topology of the Ethernet ring based on (1) the message indicating that the first port of the second device is connected to the previous device relative to the second device and (2) an indication that the first device is the previous device relative to the second device  discloses determining topology of a ring network. 
(b)	However in related art, Koizumi teaches using SNMP trap messages for network topology (Par [0007]). Koizumi teaches generating, by the ring topology generator, the topology of the Ethernet ring based on (1) the message indicating that the first port of the second device is connected to the previous device relative to the second device and (2) an indication that the first device is the previous device relative to the second device  discloses determining topology of a ring network (See Koizumi Par [0051] [0089] [0090] [0085] [0095] [0098], discussing that when a Network Management terminal receives the link down message, such as a Link Down Trap, the network management terminal collects the port information from each device in the ring, Figures 3, 4, 5, 7, and 15. The port tables indicating the failed link, the adjacent devices and the ports connected to those devices.). 
(c)	Teaching Suggestion: A person of ordinary skill in the art at the time of the invention would have been motivated to modify the topology determination process taught by Ribeiro, and include having the message include the failed port connected to the previous device to updated topology as taught by Koizumi. The Examiner takes this position because Koizumi states a need to update topology quickly after a terminated link indication (Par [0006]). And, a PHOSITA at the time of the invention could make the modification with reasonable expectation of success, because both Ribeiro and Koizumi show the techniques of topology update via the Trap Down messages in Simple Network Management Protocol SNMP well within the skill set of a PHOSITA (Koizumi Par [0004], Ribeiro Par [0019].).
(d)	KSR: Alternatively and instead of using the teaching-suggestion-motivation test noted in the paragraph directly above the Examiner also finds: The proposed modification of Ribeiro’s system for determining topology with the inventing capability discloses by Koizumi is supported by KSR ‘Rationale E.’ See MPEP §2143 I. E. titled “Obvious to Try – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success." To support this rationale, the Examiner notes the following:
The Examiner finds (1) that at the time of the invention, there had been a recognized problem or need in the art.  See e.g. Ribeiro Par [0004]: “Network management needs to be informed about network properties. . . . topology . .” 
The Examiner finds (2) that there are a finite number of identified, predictable potential solutions (i.e. only three) to the recognized need or problem since Ribeiro directly discloses one solution, i.e. manually (Ribeiro Par [0006]-), process bits of information collected from the devices in the network and deduce the information (See for example, U.S. Pat No.10.116,517 at Par [0008] discussing the management system deducing the order and see Koizumi Par [0005] discussing management systems collecting information and deducing the topology), or apply a management protocol where the devices are smarter, i.e. processing type devices, that can collect precise information such as a Simple Network Management protocol (SNMP) trap protocols, as discussed by both of Ribeiro Par [0035] and Koizumi Par [0004].  
The Examiner finds that (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the hardware needed for the proposed modification is already present in both Ribeiro and Koizumi and both of Ribeiro and Koizumi show that skilled artisans at the time of the invention had the skill set to choose the proper solution and make the modification (See for example Ribeiro at Par [0007], discussing spanning tree protocol and Ethernet networks.).

2.	Regarding claim 8: Ribeiro discloses a system for determining a topology of an Ethernet ring, the system comprising: a plurality of devices configured in the Ethernet ring (Figure 1) (Devices A, B, and C.) (See Par [0004] [0007] [0018] [0019] [0030] discussing inspecting an getting reports on the links in the network via SNMP protocol, thus determining topology, where in Par [0030] Ribeiro discusses the Ring Figure 1 is Ethernet. Accordingly, topology of an Ethernet Ring.).  Geyer discloses the method comprising: a ring topology generator comprising one or more processing circuits configured to: cause a first device of the plurality of devices to disable a first port of the first device (See Corresponding Structure for Functional Phrase #1. Ribeiro Par [0021] [0023] [0030] [0031] [0035]  [0039] discussing a management system exchanging messages with the devices to identify the ports of devices and disables Port 2 of Device A.). Ribeiro discloses receive a message from a second device of the plurality of devices indicating that a first port of the second device is connected to a previous device relative to the second device in response to the second device detecting a terminated link at the first port of the second device (See Corresponding Structure for Functional Phrase #1, See Ribeiro Par [0025] [0031] [0034] [0035] [0038] [0039] and claims 3 and 4. Device C figure 1 reports a link down at port 1, via a Trap-PDU. Ribeiro disclose that the message infers that the failed port is the port connected to the previous device.).  
(a)	Ribeiro inherently discloses generating the topology (See above, e.g. at Par [0031] [0039] the devices and ports in the loop are identified, thus a topology.). However Ribeiro does not expressly discloses generate the topology of the Ethernet ring based on (1) the message indicating that the first port of the second device is connected to the previous device relative to the second device and (2) an indication that the first device is the previous device relative to the second device. 
(b)	However in related art, Koizumi teaches using SNMP trap messages for network topology (Par [0007]). Koizumi teaches generate the topology of the Ethernet ring based on (1) the message indicating that the first port of the second device is connected to the previous device relative to the second device and (2) an indication that the first device is the previous device relative to the second device (See Koizumi Par [0051] [0089] [0090] [0085] [0095] [0098], discussing that when a Network Management terminal receives the link down message, such as a Link Down Trap, the network management terminal collects the port information from each device in the ring, Figures 3, 4, 5, 7, and 15. The port tables indicating the failed link, the adjacent devices and the ports connected to those devices.). 
(c)	Teaching Suggestion: A person of ordinary skill in the art at the time of the invention would have been motivated to modify the topology determination process taught by Ribeiro, and include having the message include the failed port connected to the previous device to updated topology as taught by Koizumi. The Examiner takes this position because Koizumi states a need to update topology quickly after a terminated link indication (Par [0006]). And, a PHOSITA at the time of the invention could make the modification with reasonable expectation of success, because both Ribeiro and Koizumi show the techniques of topology update via the Trap Down messages in Simple Network Management Protocol SNMP well within the skill set of a PHOSITA (Koizumi Par [0004], Ribeiro Par [0019].).
(d)	KSR: Alternatively and instead of using the teaching-suggestion-motivation test noted in the paragraph directly above the Examiner also finds: The proposed modification of Ribeiro’s system for determining topology with the inventing capability discloses by Koizumi is supported by KSR ‘Rationale E.’ See MPEP §2143 I. E. titled “Obvious to Try – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success." To support this rationale, the Examiner notes the following:
The Examiner finds (1) that at the time of the invention, there had been a recognized problem or need in the art.  See e.g. Ribeiro Par [0004]: “Network management needs to be informed about network properties. . . . topology . .” 
The Examiner finds (2) that there are a finite number of identified, predictable potential solutions (i.e. only three) to the recognized need or problem since Ribeiro directly discloses one solution, i.e. manually (Ribeiro Par [0006]-), process bits of information collected from the devices in the network and deduce the information (See for example, U.S. Pat No.10.116,517 at Par [0008] discussing the management system deducing the order and see Koizumi Par [0005] discussing management systems collecting information and deducing the topology), or apply a management protocol where the devices are smarter, i.e. processing type devices, that can collect precise information such as a Simple Network Management protocol (SNMP) trap protocols, as discussed by both of Ribeiro Par [0035] and Koizumi Par [0004].  
The Examiner finds that (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the hardware needed for the proposed modification is already present in both Ribeiro and Koizumi and both of Ribeiro and Koizumi show that skilled artisans at the time of the invention had the skill set to choose the proper solution and make the modification (See for example Ribeiro at Par [0007], discussing spanning tree protocol and Ethernet networks.). 

3.	Regarding claim 15: Ribeiro discloses a method for determining a topology of devices (A, B, and C, Figure 1) in an Ethernet ring (Figure 1) (See Par [0004] [0007] [0018] [0019] [0030] discussing inspecting an getting reports on the links in the network via SNMP protocol, thus determining topology, where in Par [0030] Ribeiro discusses the Ring Figure 1 is Ethernet. Accordingly, topology of an Ethernet Ring.). Ribeiro discloses discovering, via a ring topology generator, a number and identification of a plurality of devices within the Ethernet ring; and initiating, via the ring topology generator, a procedure to determine the topology of the devices in the Ethernet ring (See Par [0019] to [0022], and Par [0030] discussing and management device following SNMP protocol and identifying all the devices and the status of their ports in the ring. Thus initiating a topology. ). Ribeiro discloses the procedure comprising: disabling a first port of a first device of the plurality of devices; detecting, by a second device of the plurality of devices, a terminated link at a first port of the second device (Ribeiro Par [0023] [0031], Port 2 of device A is blocked, Ribeiro Par [0031] [0035] [0038] and claim 3.  Ribeiro is discussing Port 1 of Switch C goes into Link-Down status and reported according to RFC 1157 via the link down Trap-PDU to the network management entity. Thus detecting by the second device the terminated link.). Ribeiro discloses sending, by the second device, a message to the ring topology generator in response to the second device detecting the terminated link at the first port of the second device, the message indicating that the first port of the second device is connected to a previous device relative to the second device (See Ribeiro Par [0025] [0031] [0034] [0035] [0038] [0039] and claims 3 and 4. Device C figure 1 reports a link down at port 1, via a Trap-PDU. Ribeiro disclose that the message infers that the failed port is the port connected to the previous device.).
	(a)	Ribeiro inherently discloses generating the topology (See above, e.g. at Par [0031] [0039] the devices and ports in the loop are identified, thus a topology.). However Ribeiro does not expressly discloses generating the topology of the Ethernet ring based on (1) the message indicating that the first port of the second device is connected to the previous device relative to the second device and (2) an indication that the first device is the previous device relative to the second device.
(b)	However in related art, Koizumi teaches using SNMP trap messages for network topology (Par [0007]). Koizumi teaches generating the topology of the Ethernet ring based on (1) the message indicating that the first port of the second device is connected to the previous device relative to the second device and (2) an indication that the first device is the previous device relative to the second device. (See Koizumi Par [0051] [0089] [0090] [0085] [0095] [0098], discussing that when a Network Management terminal receives the link down message, such as a Link Down Trap, the network management terminal collects the port information from each device in the ring, Figures 3, 4, 5, 7, and 15. The port tables indicating the failed link, the adjacent devices and the ports connected to those devices.). 
(c)	Teaching Suggestion: A person of ordinary skill in the art at the time of the invention would have been motivated to modify the topology determination process taught by Ribeiro, and include having the message include the failed port connected to the previous device to updated topology as taught by Koizumi. The Examiner takes this position because Koizumi states a need to update topology quickly after a terminated link indication (Par [0006]). And, a PHOSITA at the time of the invention could make the modification with reasonable expectation of success, because both Ribeiro and Koizumi show the techniques of topology update via the Trap Down messages in Simple Network Management Protocol SNMP well within the skill set of a PHOSITA (Koizumi Par [0004], Ribeiro Par [0019].).
(d)	KSR: Alternatively and instead of using the teaching-suggestion-motivation test noted in the paragraph directly above the Examiner also finds: The proposed modification of Ribeiro’s system for determining topology with the inventing capability discloses by Koizumi is supported by KSR ‘Rationale E.’ See MPEP §2143 I. E. titled “Obvious to Try – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success." To support this rationale, the Examiner notes the following:
The Examiner finds (1) that at the time of the invention, there had been a recognized problem or need in the art.  See e.g. Ribeiro Par [0004]: “Network management needs to be informed about network properties. . . . topology . .” 
The Examiner finds (2) that there are a finite number of identified predictable potential solutions (i.e. only three) to the recognized need or problem since Ribeiro directly discloses one solution, i.e. manually (Ribeiro Par [0006]-), process bits of information collected from the devices in the network and deduce the information (See for example, U.S. Pat No.10.116,517 at Par [0008] discussing the management system deducing the order and see Koizumi Par [0005] discussing management systems collecting information and deducing the topology), or apply a management protocol where the devices are smarter, i.e. processing type devices, that can collect precise information such as a Simple Network Management protocol (SNMP) trap protocols, as discussed by both of Ribeiro Par [0035] and Koizumi Par [0004].  
The Examiner finds that (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the hardware needed for the proposed modification is already present in both Ribeiro and Koizumi and both of Ribeiro and Koizumi show that skilled artisans at the time of the invention had the skill set to choose the proper solution and make the modification (See for example Ribeiro at Par [0007], discussing spanning tree protocol and Ethernet networks.).
4.	Regarding claims 2, 9, and 16: Ribeiro in view of Koizumi disclose the process and system of claims 1, 8 and 15 further comprising that topology indicates that the first port of the first device is connected to the first port of the second device (See Koizumi at Par [0051] [0052] discussing that the network topology is formed from the device ID’s and ring status of all the tables as in Figures 3-5. Thus the port connections.).  
5.	Regarding claims 3, 10, and 17: Ribeiro in view of Koizumi disclose the process and system of claims 1, 8 and 15, further comprising disabling a second port of the second device; detecting a terminated link at a first port of a third device of the plurality of devices; sending a message to the ring topology generator in response to detecting the terminated link at the first port of the third device, the message indicating that the first port of the third device is connected to a previous device relative to the third device; and updating, by the ring topology generator, the topology of the Ethernet ring based on (1) the message indicating that the first port of the third device is connected to the previous device relative to the third device and (2) an indication that the second device is the previous device relative to the third device (See Corresponding Structure for Functional Phrase #3. See Ribeiro Par [0017] [0020] discussing the same procedure is applied to all the devices in the ring.  See also Koizumi Figure 19 and Figure 24, showing that the same process is performed on all the devices in the rings.).
6.	Regarding claims 4, 11, and 19: Ribeiro in view of Koizumi disclose the method and system of claims 1, 8 and 15 comprising: broadcasting a device discovery command from the ring topology generator to the plurality of devices; receiving device discovery information from one or more of the plurality of devices; and determining a state of the Ethernet ring based on the received device discovery (See Koizumi Par [0083] [0085] discussing Steps S101, S202 Figure 17. Where the management devices ask for structured information request of the devices and the devices respond with information as in Figure 3-5, Figure 12-16.).
7.	Regarding claims 5 and 12: Ribeiro in view of Koizumi disclose the method of claim 1, 8 and 15 further comprising broadcasting a ring state request from the ring topology generator to the plurality of devices; and receiving a ring state response from one or more of the plurality of devices, the ring state response comprising an indication of the state of the Ethernet ring (See Koizumi Par [0064] [0065] [0083] [0085] discussing Steps S101, S202 Figure 17 and Figure 7 are performed and one part of the information returned is a state table as in Figure 7. Additionally, Par [0085] the devices and the devices respond with information as in Figure 3-5, Figure 12-16.).
8.	Regarding claims 6 and 13: Ribeiro in view of Koizumi disclose the method of claim 1, further comprising broadcasting a ring state request onto one or more of the plurality of devices; receiving a ring state confirmation from the one or more devices; and receiving one or more ring state notifications from the one or more devices, the ring state notifications providing an indication that the state of the Ethernet ring has changed. (See the Corresponding Structure for Functional Phrase #4. See Ribeiro Par [0032] [0035] discussing following SNMP and RFC 1157 where devices respond with state changes such as link down, link up etc.. See Koizumi Par [0007] [0008] [0064] [0065] [0083] [0085] Figures 20-24 discussing getting a ring state snap shot with updates of the link status.).
9.	Regarding claims 7, 14, and 20: Ribeiro in view of Koizumi disclose the method and system of claims 1, 8, and 19  further comprising, upon receiving an indication that the Ethernet ring is in an open state, utilizing the topology of the Ethernet ring to determine a device failure or a link breakage causing the Ethernet ring to be in the open state (See Ribeiro Par [0016] to [0020] discussing that the purpose of the invention is performing the process once a link has failed.).

C.	Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro (U.S. 2008/0219174) in view of Koizumi et al. (U.S. 2011/0093579) and further in view of Yasuda (U.S. 2017/0222830).
1.	Regarding claim 18: Ribeiro and Koizumi discloses the method of claim 17, regarding sending messages on an Ethernet ring for determining topology. 
i.	Ribeiro and Koizumi do not expressly disclose the method further comprising broadcasting a ring ordering complete message onto the Ethernet ring.
ii.	In related art Yasuda is discussing issuing instructions on Ethernet rings (See Figure 1, Par [0040], Par [0067], and Par [0068] discussing ITU-T G.8032 R-APS commands sent on a ring network. Thus Ethernet ring instructions.).  Yasuda discloses broadcasting a ring ordering complete message onto the Ethernet ring (See Par [0060] [0061] [0141], and Figure 15, discussing the ring supervisor shifting the ring from the pending states to the idle states and in particular using the Clear Command known in ITU-T G.8031 as a command for clearing the active command and triggering a reversions to wait states.  Thus a message used to set all devices to a complete state after a last command is completed.).     
iii.	Teaching Suggestion: A person of ordinary skill in the art at the time of the invention would have been motivated to modify the topology determination process taught by Ribeiro and Koizumi, to have the complete command as discussed by Yasuda, in order to conform to the standard process and thereby allowing the invention be used more efficiently when applied to different devices  operating according to the standard, as discussed by Yasuda (Yasuda at Par [0003] [0004] [0006] [0007], discussing the used of the invention is to create efficiency when working with two different devices following the standard.).
iv.	KSR: Alternatively and instead of using the teaching-suggestion-motivation test noted in the paragraph directly above the Examiner also finds: The proposed modification of Ribeiro and Koizumi system for determining topology with the inventing capability discloses by Yasuda is supported by KSR ‘Rationale C.’ See MPEP §2143 I. C. titled “Use of Known Technique to Improve Similar Devices In the Same Way." Ribeiro and Koizumi show a base system determining topology of a ring system by disabling a port and sending messages to the devices, in an Ethernet Ring Protocol similar to the claimed invention accept for the ring or complete message (See discussion Above). One skilled in the art could have made the improvement to Ethernet with predictable results because Ribeiro and Koizumi show the skilled artesian at the time of the invention was familiar with Ethernet topology protocols for ring systems (Discussion Above). And, Yasuda shows a comparable ring system operating by applying standard commands applied in the ring topologies (Yasuda Par [0003] [0041] discussing ITU-T G.8032 standards and applying those commands).

VII. Response to Remarks
A)	Argument Re: “Circuits not invoking § 112 (f)”
	On page 9 of the Feb 2022 Remarks the Applicant argues “the term circuit provides sufficient structure for performing the claimed function such that claims 8-14 do not invoke 35 U.S.C. 112(f).” Feb 2022 Remarks, p. 9. For support Applicant references MPEP §2181(I)(A) giving an example of the word circuit as one word that does not invoke §112(f). The Examiner finds this argument not persuasive.
First, the question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to § 112(f) if it recites function without reciting sufficient structure for performing that function.
While the Examiner agrees that “circuitry” is structure (e.g. wires, trace connections on a board, a CPU, or perhaps a type of memory), the Examiner finds that the record evidence does not support a finding (as asserted by Applicant) that the term “circuit” or “circuits” connotes sufficient structure to perform the claimed functions to a person having ordinary skill in the art (“PHOSITA”). For at least this reason, Applicant’s arguments are not persuasive.
Second, the Examiner finds that MPEP § 2181 (I)(A), referenced by the Applicant when discussing the term circuit, is referring to Linear Technology Corp. v. ITC, 566 F3d 1049, 91 USPQ2d 1065 (Fed. Cir. 2009).  However the Examiner notes that (1) Linear Tech is before Williamson v Citrix Online and (2) the conclusions Linear Tech are based upon the specific fact pattern in that proceeding.  The Examiner has reviewed the Applicants Feb 2022 Remarks and finds insufficient evidence that the Applicant has shown how the facts concerning the claims in this instant application match the that of Linear Tech such that a PHOSITA could draw similar conclusions about the current claims in this instant reissue application. For at least this reason, Applicant’s arguments are not persuasive.
Third, the Examiner has reviewed the Feb 2022 Remarks and finds insufficient evidence that the Applicant has shown how based upon the evidence of record that a PHOSITA could conclude that the claimed phrases including the term “circuit” or “circuits” recite sufficient structure to perform the entire claimed functions. For example, MPEP § 2181 I. states: 
 By contrast, a claim limitation that does not use the term “means” or “step” will trigger the rebuttable presumption that 35 U.S.C. 112(f) or pre-AIA  35U.S.C. 112, sixth paragraph does not apply. See, e.g., Phillips v. AWH Corp., 415 F.3d 1303, 1310,75 USPQ2d 1321, 1324 (Fed. Cir. 2005) (en banc); CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d1359, 1369, 62 USPQ2d 1658, 1664 (Fed. Cir.2002); Personalized Media Commc’ns, LLC v. ITC,161 F.3d 696, 703-04, 48 USPQ2d 1880, 1886–87(Fed. Cir. 1998). Williamson v. Citrix Online, LLC, 792 F.3d 1339, The presumption is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" 1339,1348 (sic), 115 USPQ2d 1105, 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d877, 880 (Fed. Cir. 2000) …. [Emphasis added.]. 
 
Applicant attention is drawn to the “or else” in the quotation from Williamson in MPEP § 2181 I. excerpt quoted above.  Williamson (as quoted in MPEP § 2181 I. above) recites two alternative tests joined by “or else,” either of which can be used to overcome the presumption that § 112(f) is not invoked. To be clear, the Examiner is exclusively relying on the second Williamson invocation test (i.e. “Williamson Invocation Test 2” or “WIT-2”) i.e. “or else recites function without reciting sufficient structure for performing that function.” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015) (en banc) (citations and quotations omitted).  Applying WIT-2 to functional phrases FP#1-FP#4, although some structure is recited in a given claim (e.g. “circuitry”), there is insufficient structure in that particular claim to perform the entire claimed functions and Applicant has not sufficiently shown how (based upon the evidence of record) a PHOSITA could conclude that the terms “circuit” or “circuits” are sufficient structure to perform the entire claimed functions.
Therefore even if a claim (e.g. claim 8) is amended to recite “processing circuits configured to . . .” and even if the Applicant argues processing circuits represents some type of hardware structure, the claims still invoke § 112(f) because the claims recite functions (i.e. the functions within FP#1 to FP#7, etc.) without reciting sufficient structure for performing the entire claimed functions.

In summary, because Applicant has not sufficiently shown how (based upon the evidence of record) that a PHOSITA could conclude that the functional phrases include sufficient structure to perform the entire claimed functions, Applicant’s argument, that the functional phrases do not invoke § 112(f), is not persuasive.

B)	Argument Re: “Prior Art Does not Teach ‘detecting’ and ‘sending’ steps’ performed by a second device.” 
	On pages 10-18 of the Feb 2022 Remarks the Applicant essentially argues that the prior art applied in the last office action does not teach that a ‘second device” determines “a terminating link” of a previous device” and sends that information to a management device for determining the system topology.   
	The Examiner has reviewed the rejections set forth in the last office action and agrees.  Accordingly, the previous rejections based upon Drury (U.S. 10,116,517), Geyer (U.S. 5,319,633) and Holness (2010/0165883) are withdrawn.  However new prior art rejections have been applied in this action. 


VIII. Conclusion
Claims 1-20 are rejected based upon prior art.
Applicant's Feb 2022 Claim Amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §  1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

IX. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on 6:00-4:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        






















Conferees: 

/COLIN M LAROSE/Primary Examiner, Art Unit 3992 
                                                                                                                                                                                                       /ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
    

    
        1 Because this instant application is a Bauman type application with effective filing date only to the filing data of the reissue application, the reissued patent (i.e. U.S. 10,116,517) qualified as prior art and anticipated the independent claims of this instant application.    
        2 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the Patent, or in the prior art.
        
        3 Based upon a review of the original disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP §2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also  In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971)(noting that its appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP §2173.05(a) titled “New Terminology.”
        4 “Structural noun” is defined as the noun within a claimed structural element that is positively recited.  Structural nouns can be found in both product claim and process claims. For example, because a product claim is patentable over the prior art because of claimed structure, including structural nouns within a claim is the easiest and most efficient way for a patent applicant to overcome a prior art rejection. Additionally, within any given claimed phrase, functional language usually modifies a structural noun. Nouns occurring within only the function, of a functional phrase that properly invokes § 112 ¶ 6 are not structure nouns. Process claims without at least one method step and structural noun are usually considered ‘use claims’ and are improper.